Title: From George Washington to Samuel Meredith and Thomas Barclay, 27 June 1780
From: Washington, George
To: Meredith, Samuel,Barclay, Thomas



Gentlemen.
Head Quarters Ramapaugh [N.J.] 27th June 1780

I have been favored with your letter of the 24th. The spirit and exertions of the citizens of Philadelphia while they relieve us from the most pressing embarrassments cannot fail to produce a happy effect on our affairs in general. They claim and deserve the thanks of their country.
With respect to the supplies which you have been appointed by them to forward, at this juncture or while the Jersey is free from the operations of the enemy they may be ordered by the common route to New-Windsor. As this route however is subject to interruption you will be pleased from time to time to consult with Mr Forman Q.M. who will be informed on this head. He will also point out to you the stages for the teams. I would beg leave to recommend that there be no accumulation of the supplies made at Trenton or any intermediate place between that and the North river. It would be establishing an object for the enemy which will be prevented by your having them transported from Philada in such quantities as shall be proportioned to the means which can be provided for forwarding them to N: Windsor. I am Gentln.
